Holmes, Judge,
delivered the opinion of the court.
The plaintiffs showed title to the lot in controversy under a certificate of confirmation issued by the Recorder of land titles, dated April 22,1825, to Francis Duchouquette, under the acts of Congress of the 13th of June, 1812, and the 26th of May, 1824, on proof made of inhabitation, cultivation or possession prior to the 20th day of December, 1803. There *448is no question but this was a prima facie title from the United States.
The defendants showed no title, but relied upon an adverse possession under the statute of limitations.
The instruction which was given for the plaintiffs submitted the question of adverse possession fairly and wholly to the determination of the jury. It is objected that it admitted of cumulative disabilities. There is nothing contained in it that can bear this construction. It told the jury that if at the time when the adverse possession was taken, either of the plaintiffs was under the age of twenty-one years, or a married woman, then the time during which they or either of them were under that age, or a married woman, should not be deemed or taken as any portion of said ten years. It does not suppose that one disability is to be added to the other, nor admit of cumulative disabilities.
It was a matter for the jury to determine at what time a continuous, open, notorious, and actual adverse possession commenced, or was actually taken and held by the defendants. Upon the evidence before the jury, they might very well find that no such continuous adverse possession had been taken and held prior to 1849, and within the ten years, next before the suit was commenced. The evidence made this an open question of fact, and the evidence offered by the defendants was of a character admitting of grave doubt, and by no means decisive or altogether satisfactory. We cannot say that either the plaintiffs’ instruction, or the verdict, was not warranted by the evidence; and we find no ground on which we would be authorized to disturb the verdict.
The instructions refused for the defendants were for the most part upon matters immaterial to the issue, or they were substantially embraced in that which was given by the court. We have not found any error in their refusal of which the defendants have a right to complain.
The verdict would seem to have been clearly for the right party. Where a party rests entirely upon an adverse pos*449sesión under the statute of limitations, having no shadow of title, he cannot complain if clear, unequivocal and decisive proof be required by the jury. We are inclined to think' they have rendered a just verdict.
Judgment affirmed.
The other judges concur.